Citation Nr: 0611879	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the right shoulder and hands, including as 
secondary to arthralgia-myalgia syndrome, probable rheumatoid 
arthritis. 

2.  Entitlement to service connection for arthritis of left 
shoulder, hips, knees, and ankles, including as secondary to 
arthralgia-myalgia syndrome, probable rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
of entitlement to service connection degenerative disc 
disease of cervical and lumbar spine, degenerative disease of 
the right shoulder and hands, and arthritis of left shoulder, 
hips, knees, and ankles.  The veteran perfected a timely 
appeal of these determinations to the Board.

In his July 2002 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  The RO scheduled the hearing 
for June 2004.  The veteran failed to appear for the hearing 
and, since that time, has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

In January 2005, the Board denied service connection for 
degenerative disc disease of the cervical and lumbar segments 
of the spine, including as secondary to arthralgia-myalgia 
syndrome, probable rheumatoid arthritis.  The veteran's 
claims of service connection for degenerative disease of the 
right shoulder and hands, and arthritis of the left shoulder, 
hips, knees, and ankles, each claimed as secondary to 
arthralgia-myalgia syndrome, probable rheumatoid arthritis, 
were remanded for further development and adjudication.  This 
having been completed, these claims are again before the 
Board. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran did 
not develop degenerative disease of the right shoulder and 
hands, during service or within one year after service, and 
that such a disability is not related to any incident or 
disease that occurred during service.

2.  The evidence of record demonstrates that the veteran did 
not develop arthritis of left shoulder, hips, knees, and 
ankles, during service or within one year after service, and 
that such a disability is not related to any incident or 
disease that occurred during service.


CONCLUSIONS OF LAW

1.  Degenerative disease of the right shoulder and hands was 
not incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Arthritis of left shoulder, hips, knees, and ankles was 
not incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2000, May 2001, and February 
2005, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim of service 
connection, as well as the type of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
informed that he should send to VA evidence in his possession 
that pertains to the claim.

In addition, by way of November 1999 and November 2000 rating 
decisions, a June 2002, and June 2003 and October 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the denial 
of the claims.  These documents, when considered together 
with RO's VCAA and development letters, also provided the 
veteran and his representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
October 2005 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, multiple VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claims.  In 
addition, the Board notes that this matter was previously 
remanded for additional development in connection with the 
claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to service connection for degenerative 
disease
of the right shoulder and hands, and arthritis of left 
shoulder,
hips, knees, and ankles, including as secondary to 
arthralgia-myalgia
syndrome, probable rheumatoid arthritis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the record contains several VA examinations in 
connection with the veteran's various joint complaints.  He 
has been diagnosed with degenerative disease of the right 
shoulder, including a rotator cuff tear; degenerative 
arthritis, mild of the right and left hands; and painful 
shoulders.  He has been found to have normal elbows and 
wrists, no active rheumatoid arthritis was found, and a VA 
examiner, in September 2000, ruled out a relationship between 
several of the veteran's maladies and his service-connected 
arthralgia-myalgia syndrome, probable rheumatoid arthritis.  
However, because the record was not complete regarding each 
of the veteran's joint complaints, specifically regarding his 
hips, knees and ankles, the Board remanded the veteran's 
claims for further examination.

The medical evidence in this case consists of the veteran's 
service medical records, post service treatment records, and 
multiple VA examination in connection with his claims.  

The veteran's medical records indicate that he was first 
examined by VA in July 1999.  The veteran complained of 
limitation of motion of both shoulders.  An x-ray of the 
right shoulder taken at the time indicated a small fleck of 
calcification in the area of the supraspinatus tendon, 
otherwise normal.  The left shoulder was found to be normal.  
During the examination, the veteran complained that his 
knees, ankles and fingers all swell.  The examiner indicated 
that the swelling was probably joint related.  The examiner 
also indicated that the veteran probably had rheumatoid 
arthritis during his service career.  After examining the 
veteran, he was diagnosed with severe limitation of motion of 
the right shoulder probably due to degenerative arthritis, 
and left shoulder limitation of motion, etiology unknown.  No 
opinion regarding a connection to service was offered.  

The veteran was again examined in September 1999.  The 
veteran's medical records were available and reviewed in 
connection with the claim.  The veteran was noted to have 
complaints of pain in both shoulders, without current flare-
ups.  The veteran indicated that he developed painful 
shoulders in Korea in 1967 or 1968.  At the time this was 
possibly thought to be due to rheumatoid arthritis, but 
nothing definite was found.  After examination, the veteran 
was diagnosed with painful shoulders.  

In October 1999, the veteran was again examined.  The 
veteran's claims file was provided and reviewed.  Again he 
was seen for painful shoulders, although at this visit, the 
veteran stated that only his right shoulder bothered him.  
The veteran was noted to have limitation of motion of the 
right shoulder and full range of motion of the hands.  The 
veteran was noted to have Dupuytren's contracture of the 
fifth digit of the left hand that was causing no problem at 
the time.  On physical examination, the veteran was not found 
to have rheumatoid arthritis.  The examiner concluded that 
there was no evidence of active rheumatoid arthritis nor 
residuals of prior active rheumatoid arthritis.  

In September 2000, the veteran was again examined in 
connection with his claims.  The veteran's claims file was 
reviewed and the veteran was seen and examined.  The veteran 
indicated symptoms in both shoulders, knees, hands, wrists, 
ankles and feet.  The veteran also indicated pain in his low 
back and left hip.  The examiner indicated that the veteran's 
left hip pain is characteristic of that from lumbosacral 
intervertebral disk disease with some radiculopathy on the 
left, and noted that there is documentation of disk disease 
by x-ray to account for the same.  The veteran's file, 
however, was not noted to reveal symptoms about the hips 
which would have been characteristic of rheumatoid arthritis 
of the hips.  With respect to the right shoulder, the 
examiner stated that a prior examination demonstrated  that 
the right shoulder has a degenerative process with calcium 
there and would be, over a period of time with injury and 
wear, and did not have the characteristics of rheumatoid 
disease.  With respect to the left shoulder, the veteran 
noted aching, but an x-ray of this shoulder was normal.  In 
this regard, the examiner stated that rheumatoid arthritis 
over a long period of time would likely show changes by then 
either in motion or in the x-ray.  The examiner next 
discussed the veteran's pain in his knees and hands.  The 
veteran indicated soreness and swelling in his hands on many 
days.  The examiner also noted drawing of the fourth and 
fifth fingers of the left hand which was stated to be typical 
of Dupuytren's contracture.  This, the examiner stated, is 
what the veteran calls stiffness.  There was no reported 
swelling of the knees ankles or feet, but some soreness over 
the metatarsophalangeal joints bilateral was indicated.  
After an examination of the veteran, the veteran was 
diagnosed with degenerative disease of the right shoulder, 
arthralgia of the left shoulder with no abnormality found, 
normal examination of the elbows, normal examination of the 
wrists, bunions of the right and left great toes, mildly 
symptomatic, Dupuytren's contracture of the left had, and 
degenerative arthritis, mild, of the left and right hands.  
Regarding the question of nexus to service, the examiner 
stated that the veteran's current joint conditions do not 
related to his apparent episode of rheumatic fever or other 
rheumatoid manifestations that many years ago in service.  
The weight of the evidence was found to be toward 
degenerative process.  

Finally, the veteran was again afforded a VA examination in 
August 2005 in connection with his claims.  The examiner 
noted the veteran's various complaints, and noted that the 
veteran reported acute onset of polyarticular swelling 
discomfort involving the knees, ankles, IP joints of the 
hands while in Korea in 1968.  At the time the diagnosis was 
indicated to be probable rheumatoid arthritis, slowly 
resolving during service with minimal treatment.  The veteran 
has since complained of waxing and waning pain in shoulders, 
left hand, ankles, lower back, and left hip.  The examiner 
noted that the veteran underwent a right rotator cuff repair 
in 2002.  After examining the veteran, the examiner stated 
that the veteran's current assessment was not consistent with 
rheumatoid arthritis and that x-rays of the hands failed to 
show chronic changes of osteoarthritis or rheumatoid 
arthritis.  The examiner noted that the prior diagnosis of 
probable rheumatoid arthritis may have been due to 
misclassification of disease process at the time of the 
initial presentation in 1968.  The veteran was diagnosed with 
reactive arthritis, GC arthritis.  Additional x-rays were 
secured, and it was noted that the veteran did not show signs 
of inflammatory arthritis, with the only positive findings 
being degenerative disc disease of the lumbar spine, heel 
spurs and some medial compartment narrowing of the knee.  
These findings were noted to be consistent with degenerative 
joint disease.  The examiner then also noted that the 
veteran's condition during service sounded like inflammatory 
arthritis.  And finally, regarding the question of nexus to 
service, the examiner stated that, in view if the uncertainty 
of the original diagnosis, he could not relate definitely any 
of the veteran's current symptoms with the preexisting 
illness in service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current joint 
disorders are related to his service, to include arthralgia-
myalgia syndrome, or rheumatoid arthritis in service.  During 
the long history of the case, and over many VA examinations 
afforded to the veteran in connection with his claims, no 
physician or examiner has positively opined that the 
veteran's shoulder, hand, hip, knee and ankle conditions are 
related to his service, his service-connected arthralgia-
myalgia syndrome, or rheumatoid arthritis in service.  And 
the August 2005 examination even cast doubt on the finding of 
possible rheumatoid arthritis in service.  Rather, the 
September 2000 and August 2005 VA examiners indicated that 
the weight of the evidence is toward degenerative process.

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding that the veteran has degenerative disease 
of the right shoulder and hands, or arthritis of left 
shoulder, hips, knees, and ankles, that is related to his 
service or is secondary to arthralgia-myalgia syndrome or 
rheumatoid arthritis in service.  Service connection for 
these conditions is therefore denied.


ORDER

1.  Service connection for degenerative disease of the right 
shoulder and hands, including as secondary to arthralgia-
myalgia syndrome, probable rheumatoid arthritis, is denied. 

2.  Service connection for arthritis of left shoulder, hips, 
knees, and ankles, including as secondary to arthralgia-
myalgia syndrome, probable rheumatoid arthritis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


